Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 500 (referenced in paragraph 0046 as being part of Fig. 3); 502 (referenced in paragraphs 0053-0055 and 0057 as being part of Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 604 (shown in Fig. 4); 650 (shown in Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 16-20 all relate to the passivating of the chamber interior by forming a SiNx layer. The instant specification describes the formation of a SiNx layer in paragraph 0073. The inconsistencies between the specification and the limitations recited in Claims 16-20 are as follows:
Claim 16 – O2 is flowed into the chamber instead of N2.
Claims 16, 17, and 19 – The flow rates of the gas, the chamber pressure range, and the power ranges for both the microwave and radio frequencies do not match those described in paragraph 0073 of the specification.
Claims 18 and 20 – The dwell time ranges do not match those described in paragraph 0073 of the specification.
It appears that the Applicant unintentionally recited the process parameters used for forming an SiOx passivation layer for these claims, rather than the process parameters used for forming an SiNx passivation layer. In the interest of compact prosecution, the Examiner will examine Claims 16-20 under the assumption that the process parameters recited in paragraph 0073 of the instant specification are the parameters the Applicant intended to recite in Claims 16-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "forming the SiNx passivation layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends from Claim 9, which does not recite SiNx.
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20, as written, depends from Claim 14. However, Claim 20 simply restates the limitations recited by Claim 14. Therefore, Claim 20 does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170115555 A1 (U.S. Patent Application Publication 1 of the Information Disclosure Statement dated 22 April 2021, hereby referred to as Hofmann) in view of US 20090047447 A1 (Sawin).
Regarding Claims 1-9 and 15, Hofmann discloses a method of forming an extreme ultraviolet (EUV) mask blank. See Fig. 12 of Hofmann. The method disclosed by Hofmann includes the step of placing a substrate into a physical vapor deposition (PVD) chamber (paragraph 0073), wherein the chamber has multiple targets (paragraph 0073). The chamber is described as a multi-cathode chamber (paragraph 0046). A multilayer stack is formed (paragraph 0066), wherein the multilayer is made of alternating layers of molybdenum and silicon (paragraph 0016). The substrate is then removed from the multi-cathode PVD chamber (paragraph 0047). Hofmann, however, does not disclose the step of passivating the chamber interior with an active gas to reduce flaking of silicon material from the chamber interior. Sawin teaches a method for removing surface deposits and passivating interior surfaces of a chemical vapor deposition reactor. Sawin teaches that the interior surfaces of the vapor deposition chamber can be passivated by the use of activated gas phase species (Sawin, paragraph 0030). The gas used can include nitrogen and oxygen (Sawin, paragraph 0001). The activated gases can form SiOx and SiNx layers by reacting with the silicon present from the multilayer. The activated gas is formed in a separate chamber, wherein plasma is generated (Sawin, paragraph 0023). The activated gas can also be formed using a microwave power source (Sawin, paragraph 0021). The pressure in the vapor deposition chamber can be controlled (Sawin, paragraph 0033), and the gas is flowed through the chamber using a pump (Sawin, paragraph 0033). Hofmann and Sawin are analogous art because both references pertain to vapor deposition apparatuses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to add the step of passivating the chamber interior, as taught by Sawin, in the method disclosed by Hofmann because the passivation step acts to significantly reduce the rate of surface recombination of gas phase species, which provides the benefit of enhanced cleaning of components downstream of the vapor deposition chamber (see Sawin, paragraph 0030).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170115555 A1 (U.S. Patent Application Publication 1 of the Information Disclosure Statement dated 22 April 2021, hereby referred to as Hofmann) in view of US 20090047447 A1 (Sawin) as applied to claim 9 above, and further in view of US 20180080121 A1 (Longrie).
Regarding Claims 10-14, Hofmann (when modified to include the teachings of Sawin) teaches a method of manufacturing an EUV mask blank and passivating the interior of a PVD chamber according to instant Claim 9. Sawin also teaches that the power is generated by a radio frequency energy or microwave energy (Sawin, paragraph 0021). However, neither Hofmann nor Sawin disclose or teach the specific operating parameters, such as flow rates, pressures, powers, or dwell times. Longrie teaches a method of passivating a reaction chamber, such as those used for vapor deposition. Longrie teaches that the flow rate of precursors (such as oxygen gas) can be in the range of 1 to 2000 sccm (Longrie, paragraph 0032). Further, Longrie teaches that the pressure of the reaction chamber is from about 0.01 to 50 mbar, though the pressure will be higher or lower than this range in some cases (Longrie, paragraph 0033). Plasma may be generated at a power ranging from 1 to 1000 Watts (Longrie, paragraph 0115). Pulsing times of the plasma (i.e. the amount of time the plasma is conducted into the chamber) can be on the order of minutes (Longrie, paragraph 0031). Hofmann, Sawin, and Longrie are analogous art because each reference pertains to vapor deposition apparatuses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the processing parameters, such as flow rates, pressures, powers, and dwell times, taught by Longrie in the method for passivating a chamber disclosed by Hofmann (modified to include the teachings of Sawin) because these processing parameters result in a passivation layer that may reduce contamination of the substrate, which may enable increased selectivity during selective deposition (Longrie, paragraph 0020), thus avoiding additional processing steps and saving time and processing costs (Longrie, paragraph 0019).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170115555 A1 (U.S. Patent Application Publication 1 of the Information Disclosure Statement dated 22 April 2021, hereby referred to as Hofmann) in view of US 20090047447 A1 (Sawin) as applied to claim 15 above, and further in view of US 20180080121 A1 (Longrie).
Regarding Claims 16-20, Hofmann (when modified to include the teachings of Sawin) teaches a method of manufacturing an EUV mask blank and passivating the interior of a PVD chamber according to instant Claim 9. Sawin also teaches that the power is generated by a radio frequency energy or microwave energy (Sawin, paragraph 0021). However, neither Hofmann nor Sawin disclose or teach the specific operating parameters, such as flow rates, pressures, powers, or dwell times. Longrie teaches a method of passivating a reaction chamber, such as those used for vapor deposition. Longrie teaches that the flow rate of precursors (such as nitrogen gas) can be in the range of 1 to 2000 sccm (Longrie, paragraph 0032). Further, Longrie teaches that the pressure of the reaction chamber is from about 0.01 to 50 mbar, though the pressure will be higher or lower than this range in some cases (Longrie, paragraph 0033). Plasma may be generated at a power ranging from 1 to 1000 Watts (Longrie, paragraph 0115). Pulsing times of the plasma (i.e. the amount of time the plasma is conducted into the chamber) can be on the order of minutes (Longrie, paragraph 0031). Hofmann, Sawin, and Longrie are analogous art because each reference pertains to vapor deposition apparatuses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the processing parameters, such as flow rates, pressures, powers, and dwell times, taught by Longrie in the method for passivating a chamber disclosed by Hofmann (modified to include the teachings of Sawin) because these processing parameters result in a passivation layer that may reduce contamination of the substrate, which may enable increased selectivity during selective deposition (Longrie, paragraph 0020), thus avoiding additional processing steps and saving time and processing costs (Longrie, paragraph 0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                    

/PETER L VAJDA/Primary Examiner, Art Unit 1737  
07/02/2022